Citation Nr: 1102961	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and April 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The November 2004 rating decision granted the Veteran's claim for 
service connection for PTSD and assigned a 30 percent evaluation, 
effective April 15, 1999.  The April 2006 rating decision denied 
the Veteran's claim for TDIU.

This case was previously before the Board in September 2008 when 
it was remanded for additional development.

The Veteran is unrepresented in this appeal.  While an unsigned 
October 2010 correspondence from an individual who identified 
himself as a "VSO" (Veterans Service Officer) was received, 
there is no indication that the Veteran has authorized or 
appointed the individual as his representative in this matter, 
and a current VA Form 21-22, Appointment of Veterans Service 
Organization As Claimant's Representative, is not of record.  
Moreover, the record does not contain any signed authorization 
from the Veteran for the release of information contained in his 
claims folders to that individual.  (The Board notes in passing 
that contrary to the assertion contained in the October 2010 
letter, the Veteran's records from the VAMC in Leavenworth, 
Kansas are associated with the claims file.)

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The issue of entitlement to service connection for substance 
abuse as secondary to PTSD has been raised by the record, but has 
not been adjudicated by the RO.  In this regard, the Board notes 
that records such as an April 1999 VA psychiatric assessment have 
noted that the Veteran had essentially used drugs and alcohol as 
a form of self-medication and escape during and after his Vietnam 
service.  The Board finds that such issue is inextricably 
intertwined with the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD.  As such, it must be adjudicated 
by the RO prior to appellate consideration of the PTSD issue.  
Further, as the issue of entitlement to service connection for 
substance abuse as secondary to PTSD could potentially impact the 
Veteran's TDIU claim, appellate consideration of the issue of 
entitlement to a TDIU is deferred, pending completion of the 
action requested below.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice relative to the issue 
of entitlement to service connection for 
substance abuse as secondary to PTSD.

2.  The Agency of Original Jurisdiction 
(AOJ) should adjudicate the issue of 
entitlement to service connection for 
substance abuse as secondary to PTSD.  Any 
additional development of the evidence 
deemed necessary to adjudicate this 
issue, to include VA examination for an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
substance abuse is proximately due to, 
or aggravated by, his PTSD should be 
accomplished.  Notice of the determination 
and the Veteran's appellate rights should 
be provided to the Veteran.  Only if an 
appeal is completed as to this matter 
should the issue be returned to the Board 
for appellate consideration.

3.  The AOJ should then readjudicate the 
issues of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD, and entitlement to a total rating 
based on individual unemployability due to 
service-connected disability.  Any 
additional development of the evidence 
deemed necessary to adjudicate either 
issue, to include a more recent VA 
examination of the Veteran's disability 
status due to service-connected 
disability, should be accomplished.  If 
any benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).






